        Case 1:19-cv-02095-LAP Document 31 Filed 04/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            x
                                            :
BENJAMIN WINCKLER, Individually and         :   Civil Action No. 1:19-cv-02095-LAP
On Behalf of All Others Similarly Situated, :
                                            :
                     Plaintiff,             :   NOTICE OF VOLUNTARY DISMISSAL
                                            :   PURSUANT TO FED. R. CIV. P. 41(a)(1)
      v.                                    :
                                            :
ACTIVISION BLIZZARD, INC., ROBERT A. :
KOTICK, SPENCER NEUMANN, and                :
COLLISTER JOHNSON,                          :
                                            :
                     Defendants.
                                            :
                                            x
         Case 1:19-cv-02095-LAP Document 31 Filed 04/03/19 Page 2 of 2



       PLEASE TAKE NOTICE THAT Benjamin Winckler hereby voluntarily dismisses the

complaint without prejudice against all defendants. A class has not been certified in this action

and no defendant in this action has served an answer or motion for summary judgment.

 DATED: April 3, 2019                       JOHNSON FISTEL, LLP


                                                          s/ W. Scott Holleman
                                                         W. SCOTT HOLLEMAN

                                            GARAM CHOE
                                            99 Madison Avenue, 5th Floor
                                            New York, NY 10016
                                            Telephone: 212-802-1486
                                            Facsimile: 212-602-1592
                                            ScottH@johnsonfistel.com
                                            GaramC@johnsonfistel.com

                                            JOHNSON FISTEL, LLP
                                            MICHAEL FISTEL, JR.
                                            40 Powder Springs Street
                                            Marietta, GA 30064
                                            Telephone: 470-632-6000
                                            Facsimile: 770-200-3101
                                            MichaelF@johnsonfistel.com

                                            Attorneys for Plaintiff




                                               2
